Citation Nr: 1110816	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-37 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 percent for anxiety disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.G., Associate Counsel




INTRODUCTION

The Veteran had active service from May 1963 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama, which granted service connection for anxiety disorder and assigned an initial 30 percent disability rating, effective June 25, 1998.  

The Board finds that it properly has jurisdiction over the Veteran's claim seeking entitlement to a TDIU, a claim part-and-parcel of the higher initial disability rating  for anxiety disorder, reasonably raised in the August 2009 Appeal to Board of Veterans' Appeals (VA Form 9), and included such claim on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).  

In a December 2001 statement, the Veteran raised claims seeking service connection for (i) a skin disorder and (ii) a gastrointestinal disorder, to include abdominal pain, urinary and bowel symptoms, and nausea, as well as a claim to (iii) reopen a service connection claim for a bilateral foot disorder, to include pes planus.  Additionally, on his August 2009 VA Form 9, the Veteran raised claims to reopen service connection claims for (iv) diabetes mellitus, type II, and (v) hypertension, both to as secondary to an anxiety disorder, but the Agency of Original Jurisdiction (AOJ) has not adjudicated these claims in the first instance.  In this August 2009 VA Form 9, the Veteran also conveys a desire to establish service connection for degenerative arthritis, but failed to indicate the effected joint(s).  Therefore, the Board does not have jurisdiction over the claims, and they are referred to the AOJ for appropriate action and clarification.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Since June 25, 1998, the Veteran's anxiety disorder was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; near- continuous depression affecting his ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); and difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

2.  Since June 25, 1998, the Veteran's anxiety disorder was not manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

CONCLUSION OF LAW

The criteria for an initial 70percent disability rating for anxiety disorder have been met, since June 25, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9400 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Here, however, the Veteran's claim was for service connection, which was granted, and he now appeals the rating that was assigned.  Since his initiating claim was granted, no further notice under the VCAA is necessary.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also finds that all necessary development of evidence has been completed.  VA has obtained the Veteran's service and post-service treatment records, and his Social Security Administration folder has been associated with his claims folder.  Additionally, the Veteran has not indicated there are any additional records, to include private treatment records, that VA should seek to obtain on his behalf and he has been provided appropriate VA examinations in connection with his present claims.  Further, although on his August 2009 VA Form 9, the Veteran requested a Board hearing, in a subsequent December 2009 statement, he withdrew this request.  See 38 C.F.R. §§ 20.702(d); 20.704(d).  As the Board has no notice of any additional relevant evidence not of record and since VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim, VA need provide no further assistance with the development of evidence.

By way of background, an August 2007 rating decision granted the Veteran's service connection claim for an anxiety disorder, assigning an initial disability evaluation of 30 percent.  The Veteran filed a timely notice of disagreement, with respect to the disability rating assigned, and perfected appellate review of this initial disability rating.  The Board will now review the Veteran's claim for a higher initial disability rating for anxiety disorder.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board notes that the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service connected anxiety disorder is presently rated under 38 C.F.R. § 4.130, Diagnostic Code 9400, which provides the following ratings for psychiatric disabilities.  A 50 percent disability rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

At the outset, the Board notes that the medical evidence of record reflects the Veteran's diagnosis with multiple psychiatric conditions and generally consistent psychiatric symptoms.  Significantly, a September 2006 VA examiner provided a highly probative medical opinion, supported by clear medical reasoning and logic, attributing the Veteran's generally consistent psychiatric symptoms, not to include any obsessive compulsive disorder symptoms, to an anxiety disorder, not otherwise specified.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  Given this medical opinion and the August 2007 rating decision, granting service connection for an anxiety disorder, the Board will attribute the noted psychiatric symptoms of record to the service connected anxiety disorder, not to include any obsessive compulsive disorder symptomatology.  

In November 1998, the Veteran was provided a VA psychological examination.  At this examination, the Veteran reported experiencing sleep disturbances, nervousness and irritability.  On examination, the Veteran denied any suicidal or homicidal ideation and was without any impairment of affect.  Utilizing relevant medical evidence and the Veteran's account of symptomatology, the examiner opined that the Veteran's responses were highly suggestive of significant feelings of paranoia and persecution, and indicated significantly elevated levels of both acute and chronic anxiety.  The examiner concluded, however, that the Veteran's symptoms were not severe in nature.

The Veteran sought private psychiatric treatment, as documented in a February 1999 treatment record.  At this time, the private psychologist noted the Veteran's account of chronic service related nightmares indicated that the Veteran presented symptoms of depression and anxiety, especially panic and occupational problems. 

A March 1999 Vet Center treatment record also documents the Veteran's continued psychiatric treatment.  At this time the Veteran was married and gainfully employed, but did have a history of significant domestic violence and legal problems.  The treatment record also notes the Veteran's account of (i) experiencing frequent nightmares, (ii) impaired sleeping (i.e. approximately 2-hours a night), and (iii) regular intrusive thoughts.  

To support his claim, the Veteran submitted a December 1999 statement from his treating Army psychiatrist, reflecting treatment as early as September 1999.  In this statement, the Army psychiatrist reported the Veteran's post-service psychiatric symptomatology, to include difficulty establishing positive relationships with others and "trouble maintaining a satisfactory work history."  The Army psychiatrist also detailed the Veteran's continued account of e sleep impairment, being "very uncomfortable in groups of people," unprovoked impatience and anger and service related intrusive thoughts/nightmares.  Based on the Veteran's treatment history and examination results, the Army psychiatrist opined that the Veteran's psychiatric condition resulted in "[s]ome of his work-related problems...and impair[ed] his interpersonal relationships."  A December 1999 statement from a military social worker is generally consistent with the Army psychiatrist's statement, but also provides an opinion that it would be "almost impossible...[for the Veteran] to return to full time employment at this time."   

In an unrelated matter, the Veteran was provided a March 2000 psychiatric examination by the state of Arizona.  At this time, the Veteran reported receiving regular psychiatric counseling and that his symptoms had improved with prescription medication.  Looking to the relevant medical evidence and the Veteran's account of symptoms, the state physician reported that the Veteran's short temper caused both occupational and marital difficulties and that his sleep impairment, to include nightmares, allowed minimal sleep.  Further, the Veteran's continued account of experiencing intrusive thoughts, depression, isolative behavior, avoidance of large groups and public places and decreased motivation related to daily activities was also documented at this time.  Ultimately, the state physician, after noting his unemployment for approximately 10-month, opined that the Veteran's difficulties interacting with co-workers, inability to sufficiently concentrating on occupational tasks, "short temperedness and suspicion of being around people might...[have] cause[d] difficulties in [his] work situation." 

Another statement from the Veteran's treating Army psychiatrist, dated in April 2000, is also of record.  This statement reported that the Veteran's psychiatric treatment had resulted in minimal progress because of his lack of trust for others and reluctance to talk about his condition.  Further, the Army psychiatrist explicitly indicated that the Veteran only trusted his wife and mother and reported the Veteran's continued "periods of extreme agitation...severe sleep dysfunction....[and] periods of obsessive thought processes."  

Subsequently, in August 2000, the Army psychiatrist again detailed the Veteran's psychiatric condition.  Again detailed is the Veteran's history of marital and legal difficulties, related to his "propensity toward losing his temper, and increased paranoia."  With regard to the present symptomatology, the noted symptoms included recurrent service related intrusive thoughts, heightened/increased paranoia, distrust of others and fear of crowds.  The Veteran's psychiatric symptoms were also noted as causing "significant problems" related to employment, hobbies and entertainment activities.  Further, the Army psychiatrist opined that the Veteran's psychiatric symptoms significantly impacted employment and familial interactions, to include erratic emotional behavior and a propensity toward explosive anger that had resulted in distress and physically abusive behavior.  Ultimately, the Army psychiatrist specifically attributed the Veteran's "inability to get along with others, [lack of] close friends, explosive reactions to otherwise innocuous incidents, poor job performance," continued sense of paranoia and antagonistic problem solving approach to his psychiatric symptomatology.  

An August 2000 Social Security Administration psychiatric examination report has also been made of record.  This examination report reflects that the Veteran's psychiatric symptoms moderately limited his occupational ability (i) to work within a schedule, (ii) to maintain regular attendance and (iii) to be punctual.  What is more, noted psychiatric symptoms also moderately limited the Veteran's ability (iv) to interact appropriately with the general public; (v) to accept instruction and respond to criticism from a supervisor; (vi) to get along with coworkers or peers without distracting them or exhibiting behavioral extremes; and (vii) to respond appropriately to changes in the work environment.  Further, there were no cognitive impairments on examination and, in all other tested areas, the Veteran's psychiatric symptoms were characterized causing no, or no significant, limitation.  Significantly, the Social Security Administration psychologist opined that the Veteran's sleep impairment might decrease his overall effectiveness; however, he "retain[ed] the ability to perform both simple and complex tasks."   

In connection with his claim, the Veteran was provided another VA examination, in September 2006.  At this time, the Veteran reported a good relationship with his wife, of approximately 23-years, and his three children.  The examiner also documented the Veteran's account of needing to isolate himself, feeling nervous in large groups, and continuing to enjoy activities such as reading, smoking and playing music.  Additionally, aside from a 1976 domestic incident and a pre-service suicide attempt, the Veteran had no recent history of suicidal or homicidal ideation.  On mental status examination, the Veteran had an agitated mood, rambling and tangential thought process, a "[p]reoccupation with one or two topics," paranoid delusions and auditory hallucinations.  The examiner also indicated the presence of sleep impairment, mildly impaired recent memory, recurrent intrusive thoughts, avoidance behaviors, feelings of detachment/estrangement from others, a sense of a foreshortened future and an exaggerated startle response, which resulted in chronic social and occupational impairment.  Moreover, the examiner noted that the Veteran's psychiatric symptoms had their onset in-service and had continued since his separation from service, but listed other conditions as the cause of the Veterans' current unemployment.  

A February 2009 VA psychiatric treatment record further details the Veteran's treatment related to this condition.  This record indicates the Veteran's presenting problems were avoidance of crowds, a lack of close friends, and having panic attacks and violent tendencies.  Nonetheless, on mental status examination, aside from a somewhat depressed mood and what was characterized as "paranoia...[without] delusional thinking," the Veteran's no abnormalities were noted.  The Veteran's GAF at this time was 60.  The Board notes that a GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

Based on the evidence of record, the Board finds that the Veteran's disability picture, for the entire period under review, most closely approximates a 70 percent disability evaluation, and no more.  

Initially, the Board finds the Veteran's consistent and credible account of psychiatric symptomatology to be competent and credible, with respect to his psychiatric related symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The competent and credible evidence of record confirms the Veteran's impaired impulse control, unprovoked irritability, and episodes of related violence, to include statements from an Army psychiatrist, dated in December 1999 and August 2000, and a March 2000 state psychological examination report.  Further, the evidence of record documents the Veteran's continued, if not near continuous, state of panic and anxiety, which impairs his ability to appropriately and effectively function, which is most clearly documented in the November 1998 VA examination report, an April 2000 statement from an Army psychiatrist and a VA treatment record, dated in February 2009.  The Veteran's psychiatric symptomatology has also been linked to his occupational difficulties, including his inability to adapt to stressful situations and/or feedback from a supervisor, which was noted at an August 2000 SSA examination.  At his September 2006 VA examination, the Veteran also presented periods of rambling and tangential thoughts and/or speech.  Moreover, the medical evidence of record consistently documents the Veteran's impaired impulse control and unprovoked irritability, resulting in violence and significant legal consequences.  What is more, medical evidence, such as the December 1999 and August 2000 statements of an Army psychiatrist, confirm the Veteran's inability to establish and maintain effective relationships.  In light of the aforementioned factors and other relevant evidence of record, the Board finds that, during the pendency of the present appeal, the Veteran's anxiety symptomatology most closely approximates a 70 percent disability rating, and no more.  

Nonetheless, the preponderance of the evidence shows that the Veteran is not entitled to a 100 percent disability rating.  The evidence of record confirms the Veteran being oriented to all spheres, and does not support any conclusion that he has every demonstrated grossly inappropriate behavior or an intermittent inability to perform activities of daily living.  Moreover, although the evidence of record confirms that the Veteran has some occupational and social impairment, there is insufficient evidence to conclude that he has ever had total occupational and/or social impairment.  In fact, at his September 2006 VA examination, the Veteran attributed his unemployment to physical ailments, not any psychiatric symptomatology.  Additionally, the Board acknowledges that the Veteran has a history of violent and threatening behavior; however, based on the evidence of record, to include his own statements, at no time during the period under review has he presented a persistent threat to himself and/or others, during the period under review.  In addition, the evidence does not support findings, and he does not report, that the Veteran has persistent delusion or hallucinations, or has memory loss for names of close relative or his own name.  In essence, the evidence of record confirms strained and impaired occupational and social functioning, but not totally impaired occupational and social functioning.  Thus, the Board finds that there is insufficient evidence of record as to warrant assignment of a 100 percent schedular disability rating. 


Extraschedular Considerations

Additionally, the Board has considered whether the Veteran's claims warrant referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  In a recent case, the United States Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

The Board finds that the rating criteria contemplate the Veteran's level of the Veteran's anxiety disability.  There is evidence that the Veteran's anxiety condition is productive of some occupational and social impairment, which are contemplated by the rating presently assigned and the applicable rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.


ORDER

An initial disability rating of 70 percent for anxiety disorder is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

As has been previously discussed, the Veteran's August 2009 VA Form 9 and medical evidence associated with the claims, has reasonably raised a claim seeking entitlement to TDIU.  See Rice, 22 Vet. App. at 477.  Moreover, the decision herein grants the Veteran an initial 70 percent disability rating for his service connected anxiety disorder, satisfying the schedular criteria for TDIU consideration.  See 38 C.F.R. § 4.16(a).  

Pursuant to VA's duty to assist, VA must assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  Because (i) the evidence of record strongly suggests the Veteran is presently unemployed and has been for periods during the pendency of the present appeal and (ii) his service connected disability meets satisfies the threshold requirements set forth in 38 C.F.R. § 4.16(a), the Board finds that VA must obtain a medical opinion to determine whether it is at least as likely as not that his service connected anxiety disorder renders him unable to secure or follow a substantially gainful occupation because soliciting such an opinion is necessary to adjudicate this claim.  

The Board also observes that the Veteran likely continues to receive psychiatric treatment for his anxiety disorder; however, VA treatment records dated since April 2009 and post-service military psychiatric treatment records September 2001, have not been associated with the claims folder.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  For this reason as well, the claim must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to a TDIU, and VA's and the Veteran's responsibilities to provide evidence and information in support of a TDIU claim, which has been raised by the record.  The Veteran should be provided an appropriate amount of time to respond to this notification.  This notification should be associated with the claims file.

2.  The RO/AMC must contact the Veteran, to ascertain any physician(s) and/or facility(ies) where he received any post-service psychiatric/anxiety treatment(s) and/or hospitalization, to include any military medical facilities, since September 2001.  Thereafter, the RO/AMC shall undertake all appropriate efforts to attempt to obtain any indicated records.  All development efforts should be associated with the claims file.   

3.  The RO/AMC shall request copies of the Veteran's outstanding VA psychiatric treatment and/or hospitalization records, since April 2009.  Any negative response should be in writing, and associated with the claims file.

4.  After associating all outstanding records with the claims file, the RO/AMC shall afford the Veteran a VA psychiatric examination to determine the nature, extent and severity of his psychiatric disability.  The claims file must be made available to and reviewed by the examiner.  All tests deemed appropriate by the examiner should be performed.

The examiner is directed to report all pertinent findings and estimate the Veteran's GAF score and comment on his social and occupational impairment related to his psychiatric disability.  

Thereafter, the examiner should opine as to whether, without regard to his age or the impact of any nonservice-connected disabilities, it is at least as likely as not that the Veteran's service-connected anxiety disorder, and/or any additional disorder(s) for which service connection has been granted, if any, renders him unable to secure or follow a substantially gainful occupation.  

In providing the requested information, the examiner should specifically consider and address the Veteran's competent account of symptomatology and an April 2000 Social Security Administration Disability Determination and the December 1999 statement of a military medical professional.  All necessary tests and studies should be conducted and associated with the claims file.  All findings and conclusions should must be supported with a complete rationale and set forth in a legible report.  

5.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

6.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


